Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A holographic optical element” including the specific arrangement for “an incident angle of the first signal light is equal to an incident angle of the second reference light;” and “incident directions of the first signal light corresponding to respective groups of the interference fringes are different, and focal lengths of the lenses, through which the second signal light corresponding to respective groups of the interference fringes passes before incidence, are not equal.” as set forth in the claimed combination(s). 
With respect to claims 2, 10-14, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 3, the prior art does not teach or suggest “A manufacturing method of a holographic optical element” including the specific arrangement for “wherein in forming each group of the interference fringes, an incident angle of the first signal light is equal to an incident angle of the second reference light;” and “in forming different groups of the interference fringes, incident directions of the first signal light are different, and focal lengths of the lenses are different.” as set forth in the claimed combination(s).
With respect to claims 4-9, 15-19, these claims depend on claim 3 and are allowable at least for the reasons stated supra.
Generally, though these components are known in the prior art, the arrangement of the claims would require unreasonable amounts of modification to achieve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20040179251- polytopic multiplex holography, US-20100142014- extracting three-dimensional information of an object from received electromagnetic radiation, US-20090279406- hologram recording and reproducing system, US-20060077853- recording and reproducing hologram, and spatial light modulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872